Citation Nr: 1609585	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to medications for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in May 2014.  A transcript of that hearing has been associated with the claims file.  

This case was previously remanded by the Board in November 2014 for additional development.  

The Board observes the Veteran withdrew his claims for service connection for peripheral neuropathy of the upper extremities and lower extremities in February 2013.  Since that time, he filed new claims for service connection for these disabilities and perfected an appeal on these issues.  See May 2013 rating decision and notification letter, June 2013 notice of disagreement (NOD), January 2014 statement of the case (SOC) and January 2014 VA Form 9.  The Board acknowledges that these issues have been perfected, but not yet certified to the Board.  A review of the claims file reveals that the AOJ is still taking action on these issues.  Accordingly, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  



FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's erectile dysfunction did not originate in service or for many years thereafter, is not related to any incident during active service and is not proximately due to or aggravated by a service-connected disability or treatment thereof.   


CONCLUSION OF LAW

The criteria for the establishment of service connection for erectile dysfunction, to include as secondary to medications for PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015).  To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2014), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to notify was satisfied prior to the initial RO decision by way of a December 2010 letter sent to the Veteran.  VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes STRs, private and VA medical records, a VA examination and opinion, and statements and testimony from the Veteran, his spouse and his representative.  

The Board notes that the January 2015 VA examination and accompanying opinion reflects that the examiners reviewed the Veteran's past medical history, documented his current medical condition, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the VA examination and opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  Rather, remanding this case to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

After a careful review of the record, the Board has determined, based upon the probative evidence of record, that service connection is not warranted for erectile dysfunction on either a direct or secondary basis.  

Initially the Board observes that, while the Veteran has a current diagnosis of erectile dysfunction, the probative evidence of record does not demonstrate this disability was incurred during his active service or for many years thereafter.  STRs were absent of any findings, complaints or treatment for erectile dysfunction.  The Veteran does not contend that this disability began in service or that it is related to any injury or event in service.  

The post-service medical evidence of record, including private medical records from September 1992 to October 2014 and VA medical records from November 2001 to December 2015, reflects current diagnoses of erectile dysfunction and impotence of organic origin.  These records also reflect that the Veteran was initially treated for erectile dysfunction in an October 2004 private medical report.  At that time the private physician noted that impotence was of organic origin and related to medical problems, specifically his elevated lipids.  In a November 2007 private medical report, the Veteran's impotence was noted to be related to medical problems, specifically elevated lipids and hypertension.  A June 2008 private medical record noted that the onset of erectile dysfunction was gradual and aggravated by nothing.  In a March 2013 private medical record, the Veteran reported, for the first time in any medical report of record, that he was treated for PTSD at VA and the medication for this disability caused low sex drive and erectile dysfunction, although no further evaluation or assessment of this condition was provided by the private physician.  

In a January 2015 VA examination the Veteran was diagnosed with erectile dysfunction.  As the Veteran has claimed that his erectile dysfunction is due to the medications for his PTSD, an opinion regarding secondary service connection was obtained.  The examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service-connected condition, in particular, the medication used for PTSD.  Upon review of the claims file, the examiner found that the Veteran has had trouble with erectile dysfunction since 2004, at which time Viagra was initiated.  The examiner also noted that there was no indication that the Veteran was on any medications for PTSD at that time.  The examiner also noted that the claims file reflects the Veteran had a trial of Viagra, Cialis and Levitra in 2008 and the Veteran started on PTSD medication in October 2010.  He found the Veteran and his wife's testimony that they did not notice the Veteran had any problems with erectile dysfunction prior to being administered his PTSD medication did not appear accurate considering both the timeline listed above and the clear documentation of the erectile dysfunction problems prior to the initial PTSD medication.  Additionally, the examiner explained that if the Veteran could correlate his erectile dysfunction symptoms to psychiatric medications, it would be reasonable to conclude he would have discussed these symptoms with psychiatry or during multiple psychology therapy sessions noted in the medical evidence of record.  He noted the psychiatry and psychology notes were silent for concern or erectile dysfunction side effects due to PTSD medications.  

The examiner then concluded that the Veteran had multiple risk factors for development of erectile dysfunction, including long standing hyperlipidemia, intermittently treated hypertension and age.  Finally, he concluded that the Veteran tried multiple different erectile dysfunction medications prior to initiation of PTSD medications and was currently using Viagra/Sildenafil with some effect, and therefore there is also no evidence of aggravation due to PTSD or medications for PTSD.  

The January 2015 VA examiner's opinion is supported by the medical evidence of record, demonstrating initial treatment for erectile dysfunction began in 2004, approximately six years prior to when PTSD medication was administered in 2010 and private medical records indicated impotence was related to elevated lipids and hypertension.  

At the May 2014 Travel Board hearing, the Veteran and his wife testified that they did not notice that the Veteran had any problems with erectile dysfunction prior to being administered prescription medication for his service-connected PTSD.  The Veteran and his wife are competent to report when he experienced and she observed erectile dysfunction symptoms began.  While a Veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute any in-service symptom or incident to a current disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board acknowledges that neither the Veteran nor his wife are not competent to specify that erectile dysfunction is secondary to the medication for his service-connected PTSD, as such would constitute a medical conclusion, which neither of them are competent to make.  See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, any assertions that his erectile dysfunction is related to the medication for his service-connected PTSD are not competent and are afforded no probative value.  

The Veteran and his wife's statements that they did not notice that he had any problems with erectile dysfunction prior to being administered prescription medication for his service-connected PTSD, while competent, are not credible, as they are inconsistent with the medical evidence of record.  The medical evidence of record demonstrates that the Veteran began seeking treatment for erectile dysfunction with a private treatment provider in October 2004, approximately six years prior to when he began medication for his PTSD in October 2010.  Therefore, the Veteran and his wife's statements are inconsistent with the contemporaneous medical evidence of record, which demonstrates he sought treatment for erectile dysfunction for years prior to be administered medication for PTSD and was thus, aware of this condition prior to being administered medication for PTSD.  Accordingly, these statements are not credible and are therefore afforded no probative value.  

The Board is fully justified and has an obligation to evaluate the credibility of lay evidence and to assign probative weight to competent lay evidence as well as consider factors including bias, conflicting and inconsistent statements, interest or, to a certain extent, bad character.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) does not apply to any disease or condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case erectile dysfunction is not a chronic disease or condition recognized under 38 C.F.R. § 3.309(a) and the Veteran has not contended that erectile dysfunction began during his active service or has continued since that time.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction, to include as secondary to medications for PTSD, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the Veteran's claim for service connection for erectile dysfunction, to include as secondary to medications for PTSD, is denied.



ORDER

Service connection for erectile dysfunction, to include as secondary to medications for PTSD, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


